Citation Nr: 1308276	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-31 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to May 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination by the Department of Veterans Affairs (VA) Eligibility Center in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran did not complete a continuous period of active duty of at least 24 months.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met.  38 U.S.C.A. § 5303A (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Whereas here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001).

Eligibility for VA Home Loan Guarantee

The Veteran seeks basic eligibility for VA home loan guaranty benefits as found at Chapter 37, Title 38, United States Code.  The Veteran does not dispute that he served on active duty for less than 24 months.  In his May 2010 notice of disagreement, the Veteran indicated that he disagreed with the decision.  He stated that the decision was wrong because (1) he served in the Gulf War era (2) met the first bulleted requirement below since he served at least 90 days, served the full period he was called or ordered to active service as modified by special Annex "A", Section C, Option 2, and he was honorably discharged and (3) met the second bulleted point below since he received an honorable discharge after 10 months for the convenience of the government and (4) VA had already determined that he was eligible and had issued a Certificate of Eligibility.  

In his August 2010 substantive appeal, the Veteran indicated that the period that he served was more than sufficient to qualify for the home loan benefit.  The Veteran indicated that he disagreed with the decision.  He stated that when he first enlisted in the Navy, Annex A Section C to DD 4 vested in him and him alone, the legal authority to choose whether or not he would be required to serve any additional obligation in the event that he did not complete NAPS for any reason other than conduct.  He asserted that, because the enlistment contract gave him the legal authority to choose whether or not he would serve any additional obligation, his decision was a "condition precedent" to him having further legal obligation.  He stated that a condition precedent referred to an event or state of affairs that was required before something else would occur.  The Veteran alludes to equitable concepts of the common law, asserting that in contract law a condition precedent was an event which must occur, unless its nonoccurrence is excused, before performance under a contract comes due, i.e., before any contractual duty arises.  

The Veteran asserted that, because the event of him selecting the three year option never occurred, no further contractual duty (obligation) arose or was due.  Furthermore, when he affirmatively chose the option to receive a discharge, a "condition subsequent" in the contract occurred.  He reported that a condition subsequent was often used in a legal content as a marker bringing an end to ones legal rights or duties.  He contends that, because the condition subsequent occurred, all duties and obligations on his part clearly ended.  The Veteran indicated that the instant that he chose the contractual option to receive a discharge and simultaneously did not chose the contractual option, the Navy was legally required to allow him to return to civilian life and he could no longer be "ordered" or commanded to remain on active duty.  He stated that because the contractual condition precedent to his three year obligation never occurred and because the condition subsequent did in fact occur, the full time that he could be ordered to active duty was complete prior to his subsequent discharge.  The Veteran stated that there was simply no evidence that he received any further orders to active duty since he chose the option to be discharged.  

The Veteran stated that Title 38 U.S.C. § 5303 made no mention of "initial" orders but merely states "the full period for which such person was called or ordered to active duty," which allows for the variable ability of the Navy to order him to active duty based upon which option he would decide to choose in the event he did not complete NAPS, which did in fact occur.  He indicated that even substituting the word "enlisted" for "ordered," as the explanation in the SOC did went reciting Title 38 U.S.C. § 5303, still resulted in his being qualified for VA Home loan guarantee benefits.  He noted that "Enlisted" is defined in Webster's Dictionary as meaning "to enroll oneself in the armed forces.  He stated that in his enlistment contract, he only enrolled himself in the Navy until he chose the option to be discharged in the event that he did not complete NAPS.  He indicated that, based upon the above, and the fact that he did not complete NAPS and did not choose the option to remain in the military as provided in Annex A of his enlistment contract, he served the full time that he was ordered to active duty as required by Title 38 U.S.C. § 5303A, and was clearly entitled by law to VA housing benefits.  

The controlling law provides that a certificate of eligibility for VA home loan guaranty benefits is granted only to veterans who satisfy basic entitlement criteria.  The criteria, as found at 38 U.S.C.A. § 5303A, are as follows:

(a) Notwithstanding any other provision of law, any requirements for eligibility for or entitlement to any benefit under this title or any other law administered by the Secretary that are based on the length of active duty served by a person who initially enters such service after September 7, 1980, shall be exclusively as prescribed in this title.

(b)(1) Except as provided in paragraph (3) of this subsection, a person described in paragraph (2) of this subsection who is discharged or released from a period of active duty before completing the shorter of- (A) 24 months of continuous active duty, or (B) the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit under this title or any other law administered by the Secretary.

(2) Paragraph (1) of this subsection applies- (A) to any person who originally enlists in a regular component of the Armed Forces after September 7, 1980; and (B) to any other person who enters on active duty after October 16, 1981, and has not previously completed a continuous period of active duty of at least 24 months or been discharged or released from active duty under section 1171 of title 10. 

(3) Paragraph (1) of this subsection does not apply- (A) to a person who is discharged or released from active duty under section 1171 or 1173 of title 10; 
(B) to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; (C) to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of this title; (D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; (E) to benefits under chapter 19 of this title; (F) to benefits under chapter 30 or chapter 37 of this title by reason of-
	(i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of this title; 
	(ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(ii) of this title; 
	(iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(v) of this title; or 
	(iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in section 3011(a)(1)(A)(ii)(I) of this title; or 

(G) to benefits under chapter 43 of this title. 

In May 2010, the Winston-Salem VA Eligibility Center denied the Veteran's claim for VA home loan guarantee benefits.  The Center indicated that the evidence showed that the Veteran did not meet the minimum time (24 months) required for this benefit as he only served from July 1998 to May 1999.  

After a review of all the evidence, the Board finds that the Veteran did not complete a continuous period of active duty of at least 24 months; therefore, he did not meet the legal criteria at 38 U.S.C.A. § 5303A for basic eligibility for VA home loan guaranty benefits.  The Veteran served in the United States Navy from July 1998 to May 1999.  The discharge was characterized as honorable.  The Narrative Reason for Separation was shown as "Failure to Complete Commissioning or Warrant Program (NAPS)."  The law regarding eligibility for VA home loan guarantee states that, in order to be eligible for home loan benefits, a veteran who enlisted after September 7, 1980 must serve a minimum of two years (730 days) active duty, or the full period for which enlisted.  The Veteran had a total of 304 days of qualifying active duty, which is less than the required service for this benefit.  Active duty under Title 32 USC, including ADT, AGR, and ADSW cannot be used to meet the minimum service requirement.  The Veteran did not meet the basic requirements for the home loan benefit.  

An individual who did not met the minimum active duty requirements is not eligible for any benefit under 38 U.S.C. or under any other law administered by VA except for Benefits for, or in connection with, a service-connected disability or death; insurance benefits provided by 38 U.S.C. Chapter 19; and/or refunds of a participant's contributions to the educational benefits program provided by 38 U.S.C. Chapter 32.  

The established facts in this case are that the Veteran served from October 2008 and May 2009.  As such, he had less than 24 months of active service, so did not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A.  For this reason, and notwithstanding the various contentions to the contrary weaving common law legal sources and dictionary definitions that are not authoritative in the federal administrative law context to which the Veteran has made his claim and appeal, and notwithstanding creative but unpersuasive legal arguments that attempt to redefine specific terms, the Veteran did not meet the clear and unambiguous statutory requirement of time in service to be eligible for VA home loan guarantee eligibility. 

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the Board observes that the provisions of 38 U.S.C.A. § 5303A(b)(3)(A-E) do not apply in the Veteran's case.  In particular, the Veteran 1) was not discharged or released from active duty under Title 10 under Section 1171 or 1172; 2) was not discharged or released from active duty for a disability incurred or aggravated in line of duty; 3) was not found to have had a disability that the Secretary has determined to be compensable under chapter 11 of Title 38; 4) is not utilizing the provision of a benefit for or in connection with a service-connected disability, condition, or death; and 5) is not seeking benefits under Chapter 19 of Title 38.

38 U.S.C.A. § 5303A(b)(3)(F) does pertain to benefits under Chapter 37, Title 38, United States Code, the very benefits the Veteran seeks in this case.  In this case, the Veteran was not discharged from active duty for a medical condition which preexisted service on active duty and which the Secretary determined was not service connected; was not involuntary discharged or released from active duty for the convenience of the Government as a result of a reduction in force; and was not discharged or released from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as described at section 3011(a)(1)(A)(ii)(I) of Title 38.

Annex A to DD Form 4 dated July 7, 1998 stated that the service obligation was eight years total, to include continuous active duty obligation of 36 months followed by 60 months of ready Reserves, and that if for any reason other than conduct the Veteran failed to complete the Naval Academy Preparatory School (NAPS), he had the option to receive a discharge or to continue to complete the remainder of the three year obligation.  

The Certificate of eligibility for home loan guarantee that was issued in 2009 by the local VA office was issued in error, as the evidence demonstrates that the Veteran did not  meet the legal requirements as of that date.  Notwithstanding the Veteran's suggestions that the issuance of certificate of eligibility either may not be withdrawn or is itself evidence of his eligibility for VA home loan guarantee, the Veteran may not rely on this erroneous issuance of certificate of eligibility for either purpose.  A Certificate of Eligibility issued in error is not binding upon VA in the absence of evidence showing the Veteran met the eligibility requirements.  Eligibility for a VA home loan guarantee is not permitted based upon a prior incorrect determination, as any such adjudicative or administrative error does not negate the requirements of the law that provides the specific eligibility criteria and payment for the identified benefit.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), aff'd 86 F.3d 1178 (Fed. Cir. 1996)(table) (stating that VA would not bound to grant benefits due to an administrative error, and quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) to the effect that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant); McTighe v. Brown, 1 Vet. App. 29, 30 (1994) (payment of government benefits must be authorized by statute, sot that even erroneous advice given by a government employee cannot be used to estop the government from denying benefits). 

With regard to the Veteran's contention that this language effectively changed his period of obligation to the time he served, there was no such language in the enlisted contract.  The language of paragraph C(3) of Annex A confirmed that the service considered the Veteran to have a three year obligation even if he failed to complete NAPS.  

With regard to the Veteran's contention that his discharge was for the convenience of the government, a discharge under Convenience of Government is issued under service regulatory authority and was determined by the military service.  For Naval personnel, these discharges were under the authority of MILSPERSMAN 1910-108 and 1910-127.  The discharge certificate in this Veteran's cases indicates that separation authority for discharge was 1910-182 "Disposition of Enlisted Personnel Disenrolled from a Navy Officer Candidate Program (including) the Naval Academy."  The evidence does not indicate that the discharge was for Convenience of Government, as alleged by the Veteran.  The Board notes that 1910-108 specifically refers to early release to further education and that the releases for convenience of government exceptions continue through 1910-127, which refers to when a veteran is an alien.  As further evidence that the Veteran's discharge was not for the convenience of the government, a discharge for the Convenience of Government required that a veteran serve at least 30 months of a three year obligation, whereas in this case the Veteran served only 10 months of obligated service.  

MILSPERSMAN 1910-182, the regulation cited to for the Veteran's discharge, specifically indicates that a member may be separated from a Navy Officer Candidate Program when (a) member requests disenrollment or (b) member is disenrolled or fails to satisfactorily meet any of the requirements for completion of the program in which enrolled provided the member is not considered qualified for enlisted status.  This is not one of the identified separations by reason of Convenience of the Government.  As such, the provisions noted at 38 U.S.C.A. § 5303A(b)(3)(F) provide no basis to grant the Veteran's claim.

As to the Veteran's contention that he completed his service obligation and that he was, therefore, entitled to home loan benefits, the Board notes that in the document entitled "Enlistment/Reenlistment Document Armed Forces United States" dated July 7, 1998 it was indicated that the Veteran was enlisting/reenlisting in the United States Naval Reserve for eight years.  In the remarks section, it was indicated that the document was "modified by Annex "A" which takes Precedence over Section C Below."  In Section A of the Annex, it was stated: "OBLIGATION My service obligation under the three year program which provides for enlistment in the Naval Reserve, consists of eight-years total, to include a continuous active duty obligation of thirty six months followed by 60 months in the Ready Reserves."  As to section C, it read as follows:  

FAILURE TO COMPLETE NAPS If I am selected for, and enrolled in, but subsequently fail to complete NAPS for any reason, other than conduct, I understand that there are three options available to me:  
(1) Following the end of the second trimester of the NAPS academic year, I will be asked to declare my intent to accept or decline an appointment to the Naval Academy.  If I do not intend to accept appointment to the Naval Academy, I will be disenrolled from NAPS and asked to withdraw my application to the Academy.  If I declare intent to accept appointment and later decide not to attend the Naval Academy, I WILL be obligated to serve as an enlisted member of the Navy for a period of up to two years; (2) Receive a discharge from the Naval Service, or: (3) Continue on active duty and complete the remainder of my three-year active duty obligation.  

The Veteran maintains that he fulfilled his obligation because he decided to disenroll from NAPS and subsequently received an honorable discharge from the Navy.  He indicated as he did not complete NAPS and, as he did not choose the option to remain in the military provided in Annex A of his enlistment contract, he served the full time that he was ordered to active duty as required by Title 38 U.S.C. § 5303A.  His implicit contention is that, even though he was free to choose not to complete NAPS or to remain in the military, he should somehow still be eligible for the same VA home loan guarantee benefits base on a period of service that he chose not to serve. 

While the Board notes that section C allows for the Veteran to receive a discharge from the Naval service for failure to complete NAPS, Section A clearly defines what the Veteran's service obligations were.  This is further bolstered by (C)(3) wherein it is noted that he could continue on and complete the remainder of his three year active duty obligation.  Although the Veteran opted out and disenrolled from the NAPS program, as was allowed for, and received an honorable discharge, this was not a completion of his three year obligation, as was set forth in the 

agreement, nor did his 10 months of active service meet the necessary criteria of 24 months of continuous active duty under 38 U.S.C.A. § 5303A.  For these reasons, the Board finds that the legal criteria for eligibility for VA home loan guaranty benefits have not been met.  In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Eligibility for VA home loan guaranty benefits is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


